DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 02/26/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “thickness T” is recited in line 3, it is unclear what thickness “thickness T” is meant to refer to (i.e., a total thickness of the roll-bonded laminate, a thickness of the non-stainless steel metal layer, etc.). For the purpose of compact prosecution, 
	Regarding dependent claims 2 and 3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu et al. (US 2018/0281103) (Nanbu).
In reference to claims 1 and 2, Nanbu teaches a metal laminate material including a two-layer structure of a stainless steel layer and an aluminum layer; the stainless steel layer is bonded to the aluminum foil by a process including roll bonding ([0014]; [0058]) (corresponding to a roll-bonded laminate composed of a stainless steel layer and a non-stainless steel metal layer). The aluminum layer includes a pure aluminum foil and an aluminum alloy foil ([0036]) (corresponding to the non-stainless steel metal layer is a layer of a metal selected from the group consisting of aluminum, an aluminum alloy).
	Nanbu further teaches a thickness of the metal laminate material is 50 µm to 500 µm (i.e., 0.05 to 0.5 mm) ([0041]) (corresponding to thickness T is 0.2 mm to 3 mm). The thickness of the stainless steel used for the metal laminate material is 5 µm to 400 µm ([0033]), therefore the stainless steel layer has a proportion of thickness relative to the thickness of the metal laminate material (corresponding to a proportion PSUS of thickness TSUS of the stainless steel layer relative to the thickness T).
200 of a peak exhibiting a crystal plane orientation (200) obtained by analyzing the stainless steel layer side via X-ray diffraction analysis, and thus, a metal laminate material satisfying the correlation FWHM200 ≤ 0.0057PSUS + 0.4, as presently claimed. 
	However, Nanbu disclose a method for producing the metal laminate material including a step of sputter-etching a stainless steel foil; a step of sputter-etching an aluminum foil; and a step of pressure-bonding a sputter-etched side of the stainless steel foil and a sputter-etched side of the aluminum foil at a reduction rate of not more than 10% ([0050]). The metal laminate is heat-treated at 100ºC to 500ºC, wherein the heat treatment time varies depending on temperature, however, it is desirable to maintain heat at, for example 300ºC for 1 second to 240 minutes ([0067]). Nanbu further teaches the stainless steel foil is one of SUS316L BA and SUS316L 1/2H (Table 1), which is identical to the composition of the stainless steel foil disclosed in the instant applications Specification for each of Examples 2, 10 and 12 at paragraphs [0064] and [0066].
	Given that Nanbu discloses the method including sputter-etching the surface of each of the stainless steel layer and aluminum layer, roll-bonding and post bonding heat treatment, wherein the heat treatment overlaps the instant application’s method for producing the roll-bonded laminate as disclosed in the instant application’s Specification paragraphs [0035]-[0057] and [0063], including the thermal treatment temperature and time and the composition of the pre-treated stainless steel plates, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the SUS316L BA or SUS316L 1/2H as the stainless steel foil as well as choose from the overlapping portion of each of the time and 
	Therefore, given that the metal laminate material of Nanbu is substantially identical to the presently claimed roll-bonded laminate in structure, composition and produced by a substantially identical process, it is clear that the metal laminate material of Nanbu would inherently satisfy the correlation FWHM200 ≤ 0.0057PSUS + 0.4.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Nanbu teaches the limitations of claim 1, as discussed above. Nanbu further teaches metal materials are used for heat radiating members for electronic devices such as mobile electronic devices ([0002]) (corresponding to used for an electronic device housing).
However, the recitation in the claims that the roll-bonded laminate is “used for an electronic device housing” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Nanbu disclose the metal laminate material as presently claimed, it is clear that the metal laminate .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. (US 2013/0040821) (Okayama).
In reference to claims 1 and 2, Okayama teaches forming a laminated body having a copper layer on a metal sheet by bonding the copper foil to the metal sheet by applying pressure to the copper foil and the metal sheet using reduction rolls, wherein the metal sheet is a nonmagnetic stainless steel sheet ([0021]; [0024]) (corresponding to a roll-bonded laminate composed of a stainless steel layer and a non-stainless stainless steel metal layer; the non-stainless steel metal layer is a layer of a metal selected from the group consisting of copper).
	Okayama further teaches the laminated body is a substrate for a superconducting compound, which includes a non-magnetic metal sheet (i.e., nonmagnetic stainless steel sheet), the copper layer formed on the metal sheet and a protective layer formed on the copper layer ([0034]). The nonmagnetic metal sheet has a thickness set to 0.05 mm or more and 0.2 mm or less, the copper foil has a thickness of 7 µm or more and 50 µm or less (i.e., 0.007 mm to 0.05) and the protective film has a thickness of 1 µm to 3 µm (i.e., 0.001 mm to 0.003 mm) ([0041]; [0044]; [0051]), therefore a total thickness of the substrate is 0.058 mm or more and 0.253 mm (i.e., 0.05mm+0.007mm+0.003mm=0.058mm) (corresponding to a thickness T is 0.2 mm to 3 mm). Given that the nonmagnetic metal sheet has a thickness making up a part of the total thickness of the substrate, as discussed above, it is clear there is a proportion of thickness of corresponding to a proportion PSUS of thickness TSUS of the stainless steel layer relative to the thickness T).
	Okayama does not explicitly teach the laminated body satisfies a correlation FWHM200 ≤ 0.0057PSUS + 0.4, as presently claimed.
	However, Okayama teaches discloses a method for making the substrate including sputter etching the surface of the copper foil, sputter etching the surface of the stainless sheet, bonding the copper foil and the metal sheet to each other by applying pressure to the copper foil and the metal sheet using reduction rolls ([0019]-[0021]; [0024]). The metal sheet is an annealed material of a stainless steel sheet such as SUS316L ([0041]). 
Okayama further teaches after the bonding step where the copper foil and the nonmagnetic metal sheet are bonded to each other by the reduction rolls, the laminated body is subjected to heat treatment at a temperature of 150ºC or above, and further, with respect to the heat treatment condition, the heat treatment temperature is 400ºC it is sufficient that the metal sheet is held in a batch type annealing furnace for 1 hour to 10 hours with respect to heat treatment time, on the other hand, when the metal sheet is treated at a high temperature of 700ºC or above, the metal sheet may be held in a continuous annealing furnace for several seconds to 5 minutes ([0069];[0071]-[0072]).
Given that Okayama discloses a method including sputter-etching each of the surfaces of the copper foil and stainless steel sheet, roll bonding and post bonding heat treating of the laminated structure, which overlaps the instant application’s method for producing the roll-bonded laminate as disclosed in the instant application’s Specification at paragraphs [0035]-[0057], including a thermal treatment overlapping the instant application’s thermal treatment in temperature and time and pre-treated stainless steel materials, it therefore would be obvious to one of ordinary skill in 
	Therefore, given that the substrate of Okayama is substantially identical to the presently claimed roll-bonded laminate in structure, composition and produced by a substantially identical process, it is clear that the metal laminate material of Okayama would inherently satisfy the correlation FWHM200 ≤ 0.0057PSUS + 0.4.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Okayama teaches the limitations of claim 1, as discussed above. 
Okayama does not explicitly teach the substrate is used for an electronic device housing as presently claimed. However, the recitation in the claims that the roll-bonded laminate is “used for an electronic device housing” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Okayama discloses a substrate as presently claimed, it is clear that the substrate of Okayama would be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Okayama et al. (US 2012/0208703) teaches a metal laminated substrate including a stainless steel layer and a copper layer ([0001]; [0022]-[0024]; [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARY I OMORI/Examiner, Art Unit 1784